Case 2:16-cv-14050-MAG-RSW ECF No. 376, PageID.42240 Filed 03/04/21 Page 1 of 3




                              United States District Court
                              Eastern District of Michigan

  United States of America,

        Plaintiff,
                                             Civil No. 2:16-cv-14050
  v.
                                             Honorable Mark A. Goldsmith
                                             Mag. Judge R. Steven Whalen
  Quicken Loans Inc.,

        Defendant.


        Notice of Withdrawal of Attorneys for the United States


       The United States hereby notifies the Court that Samuel Buffone (as of

 October 9, 2020), John Black (as of October 23, 2020), and Christopher Reimer (as

 of November 7, 2020) have left the U.S. Department of Justice and are no longer

 counsel of record for the United States in the above-captioned case.

                                           Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General
                                           Civil Division

                                           SAIMA S. MOHSIN
                                           Acting United States Attorney

                                           s/Peter A. Caplan
                                           PETER A. CAPLAN
                                           Assistant United States Attorney
                                           211 W. Fort St., Suite 2001
Case 2:16-cv-14050-MAG-RSW ECF No. 376, PageID.42241 Filed 03/04/21 Page 2 of 3




                                      Detroit, MI 48226
                                      (313) 226-9784
                                      Peter.Caplan@usdoj.gov

                                      JAMIE ANN YAVELBERG
                                      SARA MCLEAN
                                      HARIN C. SONG
                                      ANDREW JACO
                                      U.S. Department of Justice
                                      Commercial Litigation Branch
                                      Fraud Section
                                      Post Office Box 261
                                      Ben Franklin Station
                                      Washington, DC 20044
                                      (202) 307-6971
                                      Harin.C.Song@usdoj.gov

 Dated: March 4, 2021                 Attorneys for the United States of America




                                       2
Case 2:16-cv-14050-MAG-RSW ECF No. 376, PageID.42242 Filed 03/04/21 Page 3 of 3




                               Certificate of Service

       I hereby certify that on March 4, 2021, a copy of the foregoing was served

 by electronic means via the Court’s CM/ECF System on all counsel registered to

 receive electronic notices.


                                             s/Peter A. Caplan
                                          PETER A. CAPLAN
                                          Assistant United States Attorney
                                          211 W. Fort St., Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9784




                                         3
